PER CURIAM.
The final order that is the subject of this appeal is affirmed. The cross-appeal concerning attorneys’ fees, however, is dismissed for lack of jurisdiction. While the trial court has entered an order determining entitlement to attorneys’ fees, it has not yet fixed the amount to be awarded. As an award of attorneys’ fees does not become final, and, therefore, appealable until the amount is set by the trial court, the cross-appeal does not invoke this court’s jurisdiction. See Montanez v. Montanez, 697 So.2d 184 (Fla. 2d DCA 1997).
AFFIRMED. CROSS-APPEAL DISMISSED.
PETERSON, ORFINGER and MONACO, JJ., concur.